374 F.2d 115
UNITED STATES of America ex rel. Robert R. MOTON, Appellant,v.James F. MARONEY, Superintendent, State CorrectionalInstitution, Pittsburgh, Pennsylvania, Respondent.
No. 15683.
United States Court of Appeals Third Circuit.
Argued Feb. 17, 1967.Decided March 15, 1967.

George J. O'Neill, Philadelphia, Pa., for appellant.
Edwin J. Martin, Asst. Dist. Atty., Allegheny County, Pittsburgh, Pa., (Robert W. Duggan, Pittsburgh, Pa., Dist. Atty., Allegheny County, on the brief), for appellee.
Before SMITH and SEITZ, Circuit Judges, and JOSEPH S. LORD, III, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
This appeal is from the denial of a petition for writ of habeas corpus.  The questions raised by the petition, and argued on this appeal, relate solely to the application of the Board of Parole Act of Pennsylvania as amended, 61 P.S. 331.1 et seq. We can find no unconstitutionality in the Act as applied in the case of the appellant.


2
The judgment of the court below will be affirmed.


3
NOTE: This appeal has been ably argued by George J. O'Neill, Esq., appearing on behalf of the appellant under appointment by this Court, and Edward J. Martin, Esq., Assistant District Attorney of Allegheny County.